DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 6/1/2021 are as follows:
	Claims 1, 10, and 19 are amended,	
	Claims 2, 3, 7, 8, 11, 12, 16, and 17 are canceled,
	Claims 1, 4-6, 9, 10, 13-15, 18, and 19 are currently pending. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the first fluid” and “the second fluid’ in line 2, which is unclear as these term lack proper antecedent basis. For examining purposes these limitations will interpreted as --a first fluid-- and --a second fluid--, respectively. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 10, 13, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (U.S. Patent Publication No. 2018/0213679, previously cited).

Regarding Claim 10, Chen discloses a slim heat-dissipation module (fig 5 embodiment), comprising: 
a first plate (see annotated fig 5 below); 
a second plate (see annotated fig 5 below), combined with the first plate; 
at least one wall (see annotated fig 5 below), simultaneously connecting the first plate and the second plate to form a first type chamber (143) and a second type chamber (133), wherein the first type chamber and the second type chamber are sealed and independent (¶0019-0020), respectively; 
a first porous structure (145 such as in fig 3), disposed in the first type chamber, wherein a first airflow path (see annotated fig 3 below) is formed between the first porous structure and the first plate, and the first plate, the first airflow path, the first porous structure and second plate are only vertically stacked in the first type chamber (fig 3); and 
a second porous structure (135 such as in fig 3), disposed in the second type chamber,




    PNG
    media_image1.png
    603
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    483
    825
    media_image2.png
    Greyscale


Regarding Claim 13, Chen further discloses wherein the height of the first type chamber (145) differs from the height of the second type chamber (133, see annotated fig 5 below).

    PNG
    media_image3.png
    578
    653
    media_image3.png
    Greyscale


Regarding Claim 15, Chen further discloses wherein the first plate (see annotated fig 5 below) has a protrusion (see annotated fig 5 below).

Regarding Claim 18, Chen further discloses wherein a first fluid (144) transmits heat by vaporization (as described in ¶0027), and a second fluid transmits (134) heat by back-and-forth circulation (as the fluid flow back and forth from 141 and 142).

7.	Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cirrito et al. (U.S. Patent No. 4,931,905, “Cirrito”, previously cited).

Regarding Claim 19, Cirrito discloses a slim heat-dissipation module (fig 1), comprising:
a first plate (see annotated fig 3 below);
a second plate (see annotated fig 3 below), combined with the first plate;
at least one wall (see annotated fig 3 below), simultaneously connecting the first plate and the second plate to form a first type chamber (ends extending toward side) and a second type chamber (ends extending toward other chamber, see annotated fig 3 below), wherein the first type chamber and the second type chamber are sealed and independent (fig 1), respectively;
a first porous structure (38), disposed in the first type chamber; and
a second porous structure (38), disposed in the second type chamber, wherein a second airflow path is formed in the second porous structure, and the second airflow path and the second porous structure are only horizontally arranged between the first plate and the second plate in the second type chamber (such as shown in annotated fig 4 below),
wherein the second type chamber has a headend and a tail end (see annotated fig 1 below),  a second inner surface of the second type chamber extends from the headend to the tail end totally along a first inner surface at one side of the first type chamber (see annotated fig 1 below).

    PNG
    media_image4.png
    518
    618
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    305
    518
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    408
    816
    media_image6.png
    Greyscale



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Publication No. 2018/0213679, previously cited) in view Yanamoto et al. (U.S. Patent No. 6,082,443, “Yanamoto”, previously cited) in further view of Wu et al. (U.S. Patent Publication No. 2013/0126133, “Wu”, previously cited).



Regarding Claim 1, Chen discloses a slim heat-dissipation module (fig 7 and 8 embodiment), comprising: 
a first plate (11, see fig 1); 
a second plate (12, see fig 1), combined with the first plate to form a first type chamber (133) and a second type chamber (of 14), wherein the first type chamber and the second type chamber are sealed and independent (¶0019-0020), respectively; 
a first porous structure (135, see fig 3), disposed in the first type chamber, wherein a first airflow path (see annotated fig 3 below) is formed between the first porous structure and the first plate; 
a second porous structure (145, see fig 3), disposed in the second type chamber, wherein a second airflow path (see annotated fig 3 below) is formed in the second porous structure;
 a first fluid (134), disposed in the first type chamber (¶0019); and 
a second fluid (144), disposed in the second type chamber (¶0020).

    PNG
    media_image7.png
    483
    825
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    424
    803
    media_image8.png
    Greyscale

Chen, as modified, does not explicitly disclose wherein the second airflow path and the second porous structure are only horizontally arranged between the first plate and the second plate in the second type chamber. Wu, however, discloses a heat dissipation module (fig 5) wherein a second airflow path (116) and a second porous structure (13) are only horizontally arranged between the first plate and the second plate in the second type chamber (see annotated fig 5 below). Wu teaches that this arrangement greatly increases fluid circulation efficiency (¶0013). It would have been obvious to a person of ordinary skill in the art before the effective 

    PNG
    media_image9.png
    470
    614
    media_image9.png
    Greyscale


Regarding Claim 4, the combination of Chen, Yanamoto, and Wu discloses all previous claim limitations. Chen, as modified, does not explicitly disclose wherein the height of the first type chamber differs from the height of the second type chamber. Wu, however, teaches providing differing height in a first type chamber for different heat sources (30, see annotated fig 8 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Chen, as modified, to have the first type chamber have differing heights in order to accommodate efficient connections to different heat sources and thus have a different height from the second type chamber in order to improve the efficiency of the device. 


    PNG
    media_image10.png
    298
    749
    media_image10.png
    Greyscale


Regarding Claim 6, the combination of Chen, Yanamoto, and Wu discloses all previous claim limitations. Chen further discloses wherein the first plate (11, see fig 1) has a protrusion (see annotated fig 7 below).

    PNG
    media_image11.png
    552
    776
    media_image11.png
    Greyscale


Regarding Claim 9, the combination of Chen, Yanamoto, and Wu discloses all previous claim limitations. Chen further discloses wherein the first fluid (134) transmits heat by .


10.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Yanamoto, and Wu as applied to claim 1 above, and further in view of Bushby (U.S. Patent Publication No. 2015/0060010, previously cited). 

Regarding Claim 5, the combination of Chen, Yanamoto, and Wu discloses all previous claim limitations. However, they do not explicitly disclose wherein the wall thickness of the first type chamber differs from the wall thickness of the second type chamber. Bushby, however, discloses a heat pipe (fig 1) wherein the wall thickness is varied (see ¶0040). Bushby teaches that this ensures adequate structural where the heat pipe is sealed into a vessel (¶0040). It would have been obvious to a person of ordinary skill in the art for Chen, as modified, to have the second chamber type varied in wall thickness, and thus differ from the first type chamber, in order to allow for the second chamber type to be sealed into a vessel and exchange heat in the vessel while having adequate structural integrity. 


11.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 10 above, and further in view of Bushby (U.S. Patent Publication No. 2015/0060010, previously cited). 

Regarding Claim 14, Chen discloses all previous claim limitation. However, Chen does not explicitly disclose wherein the wall thickness of the first type chamber differs from the wall .

Response to Arguments
12.	Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 6-7) that Chen fails to teach the limitations of claim 10. Specifically, the limitations of “wherein the second type chamber has a headend and a tail end, a second inner surface of the second type chamber extends from the headend to the tail end totally along a first inner surface at one side of the first type chamber”, as now required.  However, the embodiment of figure 5 of Chen is now being relied upon to teach the limitations of Claim 10. Specifically, as shown below in annotated fig 5 below the second type chamber (133) has a tail end and headend that extends totally along a first inner surface at one side of the first type chamber (145).

    PNG
    media_image1.png
    603
    693
    media_image1.png
    Greyscale

b.	Applicant argues (pages 8-9) that Cirrito fails to disclose the limitations of amended claim 19. Specifically, the limitations. of  “at least one wall, simultaneously connecting the first plate and the second plate to form a first type chamber and a second type chamber, wherein the first type chamber and the second type chamber are sealed and independent, respectively” and “wherein the second type chamber has a headend and a tail end, a second inner surface of the second type chamber extends from the headend to the tail end totally along a first inner surface at one side of the first type chamber” as now required by the claim. Rather, in Cirrito the second type chamber defined by the Examiner is U-shaped and the second type chamber totally corresponds to a straight portion of the first type chamber. The Examiner respectfully disagrees; as shown below 

    PNG
    media_image12.png
    408
    816
    media_image12.png
    Greyscale

c.	Applicant argues (pages 9-12) that the combination of Chen, Yanamoto, and Wu fails to disclose the limitations of claim 1. Specifically, Chen fails to teach the combination with the second type chamber wherein the second airflow path and the second porous structure are only horizontally arranged between the fist plate and the second plate in the second type chamber. Yanamoto also fails to teach the combination with the second type chamber wherein the second airflow path and the second porous structure are only horizontally arranged between the fist plate and the second plate in the second type chamber. Wu fails to teach the combination with the first type chamber wherein the first plate, the first airflow path, the first porous structure and the second plate are only vertically stacked in the first type chamber. However, Chen is not relied upon to teach the combination with the second type chamber wherein the second airflow path and the second porous structure are only horizontally arranged between the fist plate and the second plate in the second type chamber, rather Wu is relied upon to teach these limitations. Yanamoto is not relied upon to teach the second type chamber wherein the second airflow path and the second porous structure are only horizontally arranged between the fist plate and the second plate in the second type chamber, rather Wu is relied upon to teach these limitations. Finally, Wu is not relied upon to teach the first type chamber wherein the first plate, the first airflow path, the first porous structure and the second plate are only vertically stacked in the first type chamber, rather Yanamoto is relied upon to teach these limitations. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763